                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CURTIS CROSLAND                                 :
     Petitioner,                                :
                                                :                  CIVIL ACTION
      v.                                        :                  NO.: 03-1459
                                                :
DONALD T. VAUGHN, et al.,                       :
    Respondents.                                :


                                           ORDER

      AND NOW, this 31st day of October, 2019, upon consideration of Petitioner’s Rule 60(b)

Motion for Reconsideration (ECF No. 87), it is hereby ORDERED as follows:

             1. Petitioner’s Rule 60(b) Motion for Reconsideration is DENIED; and,

             2. There is no basis for the issuance of a certificate of appealability.



                                                            BY THE COURT:




                                                            C. DARNELL JONES, II J.
